

 
 
AGREEMENT


 
This Agreement ("Agreement") dated
January                                                                                 20,          2009                 is
made and entered into
between Best Energy Services, Inc., a Nevada corporation with offices at 1010
Lamar, Suite 1200 Houston, Texas 77002 ("BES" or the "Company"), and Larry W.
Hargrave ("Hargrave") as follows:
 
WITNESSTH:


 
WHEREAS, Hargrave was employed by BES as its Chairman, President and Chief
 
Executive Officer pursuant to an Employment Agreement dated March 5, 2008 (the
 
"Employment Agreement") , a copy of which is attached hereto as Exhibit A; and
 
WHEREAS, Hargrave's employment with BES terminated effective October 13, 2008;
 
and
 
WHEREAS, Hargrave and BES (hereinafter together referred to as the "Parties")
desire to set forth the terms relating to the separation payment to be made to
Hargrave pursuant to Section 6 of the Employment Agreement as a result of the
termination of Hargrave's employment; and
 
WHEREAS, in furtherance of such agreement, the Parties have agreed to the terms
and conditions of this Agreement as set forth below;
 
Therefore, as material considerations and inducements to the execution and
delivery of this Agreement and in consideration of the mutual promises set forth
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties hereby contract, covenant, and agree
as follows:
 
1.           Capitalized Terms. Unless otherwise defined herein, capitalized
terms used in
 
this Agreement shall have the meaning set forth in the Employment Agreement.


 
2.           Termination. Effective as of October 13, 2008 (hereinafter referred
to as the
 
"Termination Date"), Hargrave's status as an employee and officer of BES ceased
in its entirety.


 
3.            Consideration. Hargrave shall be paid the following:
 
(a)            Cash Pam. Hargrave has been paid the amount of $25,000, which
 
equals two (2) months pay at his current Base Salary.


 
(b)            Common Stock. Hargrave will be issued 75,000 shares of the
Company's
 
common stock, par
value                                                        $0.001                  per
share                       ("Common Stock"), in three equal
 
installments of 25,000                                          shares each with
the first such installment to be issued on
 
January 20, 2009                                          and the second and
third such installments to be issued on
 
January 31, 2009 and February 28, 2009, respectively


 
(c)           Medical Insurance. Subject to the terms of the Company's medical
 
insurance plan in effect as of the date hereof, BES will pay for Hargrave to
remain

 
 

--------------------------------------------------------------------------------

 









 
covered under the Company's current medical insurance plan (at current levels of
coverage) through April 30, 2009.


 
(d)           Reimbursement of ARH Receivables. BES has collected certain
accounts
 
receivable of American Rig Housing, Inc , a Texas corporation ("ARH"), arising
prior to
 
February 28, 2008 (the "Receivables"). The Company agrees to pay such collected
 
Receivables to Hargrave in cash by corporate check in accordance with the terms
of this
 
Section 3(d). The payment to be made pursuant to this Section 3(d) shall be made
from
 
and after the later of (i) the date that all funds are released from the account
established
 
pursuant to that certain Escrow Agreement dated February 14, 2008 by and among
the
 
Company, Tony Bruce and JP Morgan Chase Bank, N.A. and (ii) the date that the
 
Company and Hargrave agree upon the amount of the Receivables collected by the
 
Company.


 
(e)            Reimbursement of Business Expenses. BES will reimburse Hargrave
for
 
verified out-of-pocket expenses incurred by Hargrave in the performance of his
duties
 
under the Employment Agreement.
 
(f)           Deferred Compensation. The Company has previously agreed to pay
 
Hargrave a total
of                                      $      1,000,000                                                               in
deferred compensation(the "Deferred
 
Compensation") and currently
owes                                                                             $850,000                   of
the Deferred Compensation to
Hargrave. The Deferred Compensation shall be payable as follows: (i) upon
execution
and delivery of this Agreement, the Company shall issue a total of 600,000
shares of
Common Stock valued at $0.50 per share to Hargrave; (ii) beginning on January
15, 2009
and continuing through and including April 15, 2009, the Company shall pay
Hargrave
$15,000 per month on the 15th day of each month; and (iii) beginning on May 15,
2009,
 
the Company shall pay Hargrave $10,000 per month for a period of 49 months. All
amounts paid pursuant to this Section 3(f) shall represent full and final
payment of the Deferred Compensation. Notwithstanding anything to the contrary
set forth in this Agreement, if the Board of Directors of the Company reasonably
determines that the Company does not have sufficient cash to pay any amounts
pursuant to this Section 3(f) or if the payment of such amounts would cause a
default under any agreement to which the Company is a party, then the Company
may postpone the payment of any such amount until the cause of such non-payment
has been resolved.


 
(g)           Taxes and Withholding. All payments made to Hargrave under this
 
Agreement shall be less applicable tax withholding and payroll deductions.
 
The payments delivered pursuant to Paragraphs (a) through (g) above are referred
to as
 
the "Consideration." BES is not obligated to pay any of the Consideration if
Hargrave revokes
 
or breaches this Agreement. Hargrave acknowledges the sufficiency of the
Consideration as
 
consideration to him for executing this Agreement and agreeing to be bound by
its terms.
 
Additionally, Hargrave acknowledges and agrees that upon payment of the
 
Consideration, he will have been paid all moneys owed to him pursuant to the
Employment
 
Agreement.


 
4.           Release.


 
2

 
 

--------------------------------------------------------------------------------

 











 
(a)            Release and Assignment of All Claims by Hargrave. In
consideration of
 
BES's agreement to provide the Consideration described in
Paragraph                                                                                                                               3           of
this
Agreement, Hargrave, his spouse, heirs, executors, trustees, assigns, and
attorneys, if any
(collectively, the "Releasors"), hereby release and forever discharge BES and
all of its
past, present and future officers, directors, stockholders, partners,
representatives, board
members, subsidiaries, parent companies, related entities, insurance carriers,
agents,
servants, employees, successors, assigns, heirs, legatees, and attorneys, in
their individual
and official capacities (the "Released Parties"), from any and all claims,
causes of
 
action, lawsuits, proceedings, damages, interests, benefits, and all other
demands of any kind or character whatsoever, in law or in equity, in any way
directly or indirectly related to or connected with his employment or separation
therefrom with the Released Parties. This Release includes, without limitation,
the following:
 
(i)            Claims related to Hargrave's employment and/or the termination of
 
his employment including, without limitation, any allegation of a violation of
any
 
employment, bonus, or other compensation agreement with BES, including, without
limitation, the Employment Agreement;
 
(ii)            Claims that could have been asserted in any Charge of
 
Discrimination filed by Hargrave with the Equal Employment Opportunity
 
Commission and/or the Texas Workforce Commission--Civil Rights Division;
 
(iii)            Claims arising under state or federal constitution or state or
federal
 
statute (including, without limitation, all tort claims), city ordinance, or
public
 
policy, including, without limitation, the Securities Exchange Act of 1934, as
 
amended, the Employee Retirement Income Security Act of 1974, 29 U.S.C.
 
§ 1001 et seq. and claims involving employment discrimination, harassment,
 
and/or retaliation of any form (including, without limitation, claims under the
Age
 
Discrimination in Employment Act of 1967, 29 U.S.C. §621 et seq., Title VII of
 
the Civil Rights Act of 1964 as amended, 42
U.S.C.                                                                                              §2000e
et seq., the Civil
 
Rights Act of 1870, 42
U.S.C.                                                               §1981, the
Americans with Disabilities Act of
 
1990, 42 U.S.C. §12101                                                    et
seq., the Family and Medical Leave Act of 1993, 29
 
U.S.C. §2601 et seq., the Equal Pay Act, 29 U.S.C. §206, the Texas Commission on
Human Rights Act, Tex. Lab. Code Ann. §21.001 et seq., and/or the Texas Workers'
Compensation Act, Tex. Lab. Code §451.001 et seq.);
 
(iv)            Claims arising under state or federal contract, tort, or common
law,
 
including, without limitation, any claim of breach of contract, promissory
 
estoppel, detrimental reliance, wrongful discharge, false imprisonment, assault,
 
battery, intentional infliction of emotional distress, defamation, slander,
libel,
 
fraud, invasion of privacy, breach of the covenant of good faith and fair
dealing,
 
breach of fiduciary duty, conversion, and tortious interference with any type of
 
third-party relationship, as well as any and all damages that may arise out of
any
 
such claims, including, without limitation, claims for economic loss, lost
profits,
 
loss of capital, lost wages, lost earning capacity, emotional distress, mental
 
anguish, personal injuries, punitive damages, or any future damages;






 
3

 
 

--------------------------------------------------------------------------------

 











 
(v)            Claims of retaliation of any nature, including, but not limited
to,
the anti-retaliatory provisions of the statues identified in Paragraph 4(a)(iii)
of this Agreement; and
 
(vi)            CLAIMS OF NEGLIGENCE OF ANY KIND INCLUDING,
 
WITHOUT LIMITATION, GROSS NEGLIGENCE AGAINST BES BASED
 
UPON THE ACTION OR INACTION OF BES.
 
The claims described in
Paragraph                                                                                 4
(a)(i) through                                    (vi) are hereinafter
collectively
 
referred to as the "Claims." This Agreement may be pleaded as, and shall
constitute, an
 
absolute and final bar to any and all lawsuits or administrative claims now
pending, or
 
that may hereafter be filed or prosecuted by Releasors against the Released
Parties that
 
arose out of or in connection with any of the Claims. Additionally, Hargrave
agrees that
 
at no time subsequent to the execution of this Agreement will he permit the
filing or
 
maintenance, in any state, federal, or foreign court, or before any local,
state, federal, or
 
foreign administrative agency, or any other tribunal, of any charge, claim, or
action of
 
any kind arising out of or in any way related to any of the Claims. Finally, it
is the
 
intention of the Parties that this Agreement shall be construed as broadly and
all-
 
encompassing as permitted by law and that, notwithstanding such intention, if it
is found
 
that any claim of any kind has not been released, Hargrave agrees that any such
claim is
 
hereby assigned to BES. Nothing in this Agreement shall be construed to affect
the
 
rights and responsibilities of the Equal Employment Opportunity Commission (the
 
"Commission"), the National Labor Relations
Board                                                                                                          (the
"NLRB"), or any other
federal, state or local agency with similar responsibilities to enforce any laws
pertaining to employment discrimination or retaliation, or union activity or
participation. Likewise, this waiver will not be used to justify interfering
with the protected right of any employee to file a charge or participate in an
investigation or proceeding conducted by the Commission, the NLRB or any similar
agency; however, Hargrave waives the right to any benefits or recovery arising
out of any such proceeding.
 
(b)           Limited Release by BES. In consideration of the payments made to
 
Hargrave pursuant to this Agreement and the Release and Assignment of all Claims
by
 
Hargrave pursuant to Paragraph 4, BES, its past, present and future officers,
directors, stockholders, partners, representatives, board members, subsidiaries,
parent companies, related entities, insurance carriers, agents, servants,
employees, successors, assigns, heirs, legatees, and attorneys, hereby release
Hargrave and forever discharge him from any and all claims or causes of action
which it or any of them may have against him arising out of or relating in any
manner whatsoever to his employment with BES, except for breaches of fiduciary
duty, violations of securities laws or fraud.


 
5.           Director. Hargrave is currently a member of the Board of Directors
of BES with
 
a term of office expiring at the Company's annual meeting of stockholders in
2009. Hargrave
 
shall remain as a director of BES until the expiration of his term of office.
 
6.           No Future Employment. Hargrave agrees that BES has no obligation,
 
contractual or otherwise, to employ Hargrave as an employee of BES in the
future. Hargrave
 
hereby waives any right to future employment as an employee of BES.




 
4

 
 

--------------------------------------------------------------------------------

 











 
7.           Stock Options. Hargrave has previously been granted the following
options to
 
purchase shares of the Company's common stock:


 
Exercise
 
Number
of                            Price                                                     Expiration
 
Options                       Per Share                        Date of
Grant                                     Date                                Vesting
 
300,000                        $0.16                      March 5,
2008                               March 5,
2013                                     Immediate
 
300,000                        $0.50                      March 5,
2008                               March 5,
2013                                       December 31, 2008




 
All of such options shall remain in full force and effect in accordance with
their respective terms.
 
S.           No Admission of Wrongdoing. Both Parties acknowledge and agree that
this
 
Agreement shall not be construed as an admission by the other of any act of
wrongdoing,
 
liability, or responsibility for any wrongdoing of any kind.
 
9.           Taxation Consequences and Indemnity. Hargrave acknowledges and
agrees
 
that BES has made no representations to him regarding the taxation of any
portion of the
 
Consideration. Hargrave also understands that he is solely responsible for the
payment of all
 
taxes, if any, related to the Consideration and that BES has no duty to defend
him against any
 
such claims. Finally, Hargrave understands and agrees that he shall fully
indemnify BES for any
 
claims brought by taxing authorities against BES seeking payment of taxes,
penalties, and/or
 
interest related in any way to the assessment, determination, and/or reporting
of taxes under
 
federal, state, and/or local law. This agreement to indemnify BES includes the
agreement to pay
 
all attorneys' fees and other costs that BES may reasonably incur in the defense
of such claims;
 
additionally, the choice of counsel to represent BES in any such proceedings to
which this
 
agreement to indemnify applies shall at all times rest within the sole
discretion of BES. Finally,
 
Hargrave agrees that, if requested by BES at any time following his execution of
this Agreement,
 
he shall complete, execute, and deliver to BES a Form W-4 and/or Form W-9
providing such
 
information as may be necessary for any party issuing the appropriate Internal
Revenue Service
 
form related to the Consideration.
 
10.           Entire Agreement. Hargrave acknowledges and agrees that, except as
expressly
 
set forth herein, no representations of any kind or character have been made by
or on behalf of
 
BES to induce his execution of this document and that this Agreement constitutes
the complete
 
understanding and agreement between him and BES. Hargrave also acknowledges and
agrees
 
that this Agreement supersedes any and all prior agreements, promises, or
inducements
 
concerning the subject matter of this Agreement. By executing and delivering
this Agreement,
 
Hargrave expressly disclaims any reliance on any representations, promises, or
other statements
 
by BES, except to the extent such representations, promises, or other statements
are expressly
 
contained in this Agreement.
 
11.           Confidentiality. Hargrave agrees to maintain the confidentiality
of the terms,
 
contents and conditions of this Agreement and shall not further disclose or
discuss the
 
Agreement except to governmental officials; as required by law; to tax advisors;
and for other
 
good cause after notice to BES and written approval by its Chairman of the
Board. Hargrave






 
5

 
 

--------------------------------------------------------------------------------

 









 
shall instruct his tax advisors as to the terms of this Paragraph and shall
insist upon their compliance with the terms of this Paragraph.
 
12.           Property and Confidential Information. Hargrave represents and
warrants that
 
he has returned any and all property, information or documents including, but
not limited to, any
 
and all confidential information belonging to BES, including any originals,
copies or summaries currently in Hargrave's possession, custody or control.
 
13.           Default and Notice. In the event that BES fails to make any
payment due under
 
the provisions of this Agreement, Hargrave shall give written notice of such
failure to BES, and
 
BES shall have a period of fifteen (15) business days from receipt of such
notice in which to cure such default. For purposes of this Paragraph 13, all
notices to BES for failure to make any payment due under this Agreement shall be
in writing and either hand delivered or sent by Certified Mail, Return Receipt
Requested, to Steven R. Jacobs, Jackson Walker L.L.P., 112 East Pecan Street,
Suite 2400, San Antonio, Texas 78205.
 
14.           No Presumption Against Interest. This Agreement has been jointly
negotiated,
 
drafted, and reviewed by Hargrave and BES and, therefore, no provision arising
directly or
 
indirectly herefrom may be construed against any Party as being drafted by that
Party.
 
15.           Waiver. No waiver of any of the terms of this Agreement shall be
valid unless in
 
writing and signed by all Parties to this Agreement. The waiver by any party
hereto of any
 
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent
breach by any party, nor shall any waiver operate or be construed as a
rescission of this Agreement.
 
16.           Severability. The Parties agree that should any part of this
Agreement be
 
declared or determined by a court of competent jurisdiction to be illegal,
invalid, or
 
unenforceable, the Parties intend that the legality, validity, and
enforceability of the remaining parts shall not be affected thereby, and said
illegal, invalid or unenforceable part shall be deemed not to be a part of this
Agreement. However, the Parties have carefully read and understand the
provisions herein and agree that all aspects of this Agreement are reasonable.


 
17.           Captions.                     The captions contained in this
Agreement are intended for
 
convenience only and should not be considered in interpreting the terms of this
Agreement.


 
18.           Understanding of
Agreement.                                                         By signing
this Agreement, Hargrave
 
acknowledges that he has fully and carefully read this Agreement, that he fully
understands and
 
agrees to its contents and effects, and that he is entering into this Agreement
of his own free will
 
and accord. Hargrave further agrees and acknowledges that:


 
•           He has read and considered the terms of this Agreement, including
the Release
 
and Assignment of All Claims set forth in Paragraph 4;
 
•           He understands and agrees to such terms of his own free will and
accord;
 
•           He has had an opportunity to consult with an attorney prior to
executing this
 
Agreement, and he is hereby advised in writing to consult with counsel of his
choice prior to executing and delivering this Agreement;


 
6

 
 

--------------------------------------------------------------------------------

 











 
•           The Release and Assignment of all Claims set forth in Paragraph 4
specifically
 
refers to rights and/or claims that may arise under the Age Discrimination in
 
Employment Act, 29
U.S.C.                                                           §§        621           et
seq., and any similar state or local
 
protective statute;
 
•           Through this Agreement, he is releasing BES, along with the other
parties named
 
above as the "Released Parties," from any and all claims that he has or may have
 
against them;
 
•           He has been given at least twenty-one (21) days to consider this
Agreement (but
 
remains free to execute this Agreement before the expiration of the twenty-one
 
(21) days);
 
•           For a seven (7) day period following his execution of this
Agreement, he may
 
revoke it, and it will not become effective or enforceable until the expiration
of the seven (7) day period; and


 
•           His revocation, if any, must be in writing and sent to Steven R.
Jacobs, Jackson
 
Walker L.L.P., 112 East Pecan Street, Suite 2400, San Antonio, Texas 78205, on
or before the expiration of the seventh day after this Agreement is executed by
Hargrave via facsimile at (210) 978-7790 or hand delivery at the address above
or e-mail to Steven R. Jacobs at sjacobs@jw.com. If Hargrave revokes this
Agreement, he shall not be entitled to receive any payments under it.
 
19.           Successors and Assigns. This Agreement shall be binding upon and
inure to the
 
benefit of the parties and their respective successors and assigns.




 
[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]





































 
 

--------------------------------------------------------------------------------

 
